ACCEPTED
                                                                                      03-14-00561-CV
                                                                                              5091927
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                 4/29/2015 6:38:10 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                           No. 03-14-00561-CV
         ______________________________________________________
                                                            FILED IN
                                                     3rd COURT OF APPEALS
                 IN THE COURT OF APPEALS OF TEXAS AUSTIN, TEXAS
                       THIRD DISTRICT, AUSTIN        4/29/2015 6:38:10 PM
         ______________________________________________________
                                                       JEFFREY D. KYLE
                                                             Clerk

              DANA DUTSCHMANN and KEVIN BIERWIRTH,

                                                  Appellants,
                                       vs.

             FEDERAL NATIONAL MORTGAGE ASSOCIATION,
                                     Appellee.

         ______________________________________________________

               On Appeal from the County Court at Law No. 2
                           Travis County, Texas
                  Trial Court Cause No. C-1-CV-15-006351
         ______________________________________________________

                 APPELLEE’S MOTION TO EXTEND TIME
                    FOR FILING APPELLEE’S BRIEF

To the Honorable Court of Appeals:

                    A. Introduction and Procedural Status

       1.    This is an appeal from a forcible detainer action in the County Court

at Law No. 2, Travis County, Texas. Appellants filed their respective Notices of

Appeal on September 5, 4014.

       2.    Appellee now respectfully requests the Court extend the time to file

its brief.




	                                                                               1	  
                            B. Argument & Authorities

        3.    Appellant Kevin Bierwirth, pro se, filed his Brief on March 6, 2015.

        4.    Appellant Dana Dutschmann, pro se, filed her Brief on March 31,

2015.

        5.    Appellee’s Brief is due on April 30, 2015.

        6.    No previous extension has been requested or granted to extend the

time to file Appellee’s brief.

        7.    Undersigned counsel has worked diligently in preparing a responsive

brief to the two separate briefs filed by Appellants. To date, undersigned counsel

has prepared a draft of Appellee’s brief, but has yet to complete the brief due to

preparation for the upcoming trial of an unrelated matter, and numerous recent

deposition obligations.

        8.    Accordingly, Appellee and undersigned counsel now request an

additional one (1) week extension of time for Appellee to file its brief in this

matter.

        9.    This brief extension of time will not prejudice any party to this

proceeding.




	                                                                                   2	  
                                       C. Prayer

       10.   For these reasons, Appellee Federal National Mortgage Association

respectfully requests that the Court grant an additional one (1) week extention of

time for Appellee to file its brief.

                                        Respectfully submitted,



                                        By: /s/ Douglas G. Dent
                                              Brian P. Casey
                                              State Bar No. 00793476
                                              Douglas G. Dent
                                              State Bar No. 24078062
                                              6836 Bee Caves, Bldg. 3, Suite 303
                                              Austin, Texas 78746
                                              Tel.: 512-617-6409
                                              Fax: 888-530-9616
                                              bcasey@caseylawtx.com
                                              ddent@caseylawtx.com




	                                                                                 3	  
                             Certificate of Conference

       I hereby certify that I have conferred with Appellant Kevin Bierwirth via
email regarding the relief requested in this Motion. Mr. Bierwirth neither agrees,
nor disagrees with the relief requested in this Motion.

     I further hereby certify that I have attempted to confer with Appellant Dana
Dustchmann via email regarding the relief requested in this Motion, but Ms.
Dutschmann has not responded.

                                      /s/ Douglas G. Dent
                                      Douglas G. Dent


                               Certificate of Service

      Pursuant to Tex. R. App. P. 9.5, I hereby certify that on April 29, 2015, I
served the foregoing document via regular mail on the following persons:

       Kevin Bierwirth
       13276 Research Blvd., #204
       Austin, Texas 78750

       Dana Dutschmann
       3305 Spaniel Drive
       Austin, Texas 78759

                                      /s/ Douglas G. Dent
                                      Douglas G. Dent


                             Certificate of Compliance

     Pursuant to Tex. R. App. P. 9.4(i)(3), I certify that this document contains
400 words.

                                      /s/ Douglas G. Dent
                                      Douglas G. Dent




	                                                                              4